DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After careful consideration and search of the recited claimed invention, the finds the combinations of the claimed recitation allowable over the prior art of record, when the recited claimed invention is interpreted in accordance with the supporting specification.   
More specifically, as for independent claims 1 & 17, the examiner finds the recited claimed combinations of a memory controller, coupled between a host controller and a memory module, comprised of a central buffer, coupled between the host controller and the memory controller via a command/address signal, comprised of a recognition block, a compression block & a transmission block for performing the recited claimed operations of generating & compressing of access history information based on the received command/address channel in combination with the rest of the  claimed recitations are allowable over the teachings of prior art of record.
As for further limiting dependent claims 2-16 & 18-32, the above reasons allowance reasons for the claims 1 & 16 are similarly respectively applied for the allowance of the further limiting claims 2-16 & 18-32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181